UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA et. ai,
ex rel, KREGG EVERETT,

 

Plaintiffs, 10 Civ. 4212 (GBD)

v [PREPOSED] UNSEALING ORDER

GENPATH DIAGNOSTICS,
BIO-REFERENCE LABORATORIES, INC.,
and CYTOMETRY SPECIALISTS, INC.,

Defendants.

 

 

WHEREAS, on or about May 25, 2010, relator Kregg Everett (‘Relator’) filed a
Complaint (the “Relator Complaint’) under seal pursuant to the gui tam provisions of the federal
False Claims Act, 31 U.S.C. § 3729 et seq. against defendants Bio-Reference Laboratories, Inc.,
its subsidiary Genpath Diagnostics, and Cytometry Specialists, Inc. (“CSI”) in the United States
District Court for the Southern District of New York;

WHEREAS, on or about September 8, 2020, the United States filed a Notice of
Partial Intervention in this action (the “Notice of Intervention’),

WHEREAS, on or about September 8, 2020, the United States filed a Complaint-in-
Intervention (the “Government Complaint”) in this action against the Defendant;

WHEREAS, on or about September 8, 2020, the United States, Defendant, and
Relator entered into a Stipulation and Order of Settlement and Dismissal (the “Settlement”); and

WHEREAS, on or about September 8, 2020, the United States and Relator entered
into a Stipulation and Order of Settlement and Release (the “Relator’s Stipulation”);

IT IS HEREBY ORDERED, that:

 
Case 1:10-cv-04212-GBD Document 41 Filed 09/14/20 Page 2 of 2

1. As of the date of this Order, the seal shall be lifted in this matter as to any filing
occurring on or after that date, including this Order, the Notice of Partial Intervention, the
Government Complaint, the Settlement, and the Relator’s Stipulation.

2. All documents filed with the Court in this matter prior to the date of this Order

shall remain under seal, except for the Relator Complaint, which shall be unsealed.

Dated: New York, New York
September _, 2020

SO ORDERED:

SEP 1 4 2020 Gonia B Dowd

H@NORAHLE GEORGE B. DANIELS
UNITED STATES DISTRICT JDUGE

 

 

 
